                   Case 2:17-cv-08220-DMG-SK Document 101 Filed 03/10/20 Page 1 of 11 Page ID #:2406



                                      1   JASON F. MEYER (SBN: 190800)
                                          jmeyer@grsm.com
                                      2   J. TODD KONOLD (SBN: 222616)
                                          tkonold@grsm.com
                                      3   LISA G. TAYLOR (SBN: 156381)
                                          ltaylor@grsm.com
                                      4   GORDON REES SCULLY MANSUKHANI, LLP
                                          101 W. Broadway, Suite 2000
                                      5   San Diego, CA 92101
                                          Telephone: (619) 230-7767
                                      6   Facsimile: (619) 696-7124
                                      7   Attorneys for Defendant
                                          CRITES SEED, INC.
                                      8
                                      9                         UNITED STATES DISTRICT COURT
                                     10                        CENTRAL DISTRICT OF CALIFORNIA
                                     11   Agricola Cuyuma SA; Corporacion             )    CASE NO. 2:17-cv-8220-DMG (SKx)
Gordon Rees Scully Mansukhani, LLP




                                          Agricola Vinasol SAC;                       )
                                     12                                               )    DEFENDANT CRITES SEED,
   101 W. Broadway, Suite 2000




                                                                       Plaintiff,     )    INC.’S MEMORANDUM OF
       San Diego, CA 92101




                                     13                                               )    CONTENTIONS OF FACT AND
                                                vs.                                   )    LAW PURSUANT TO LOCAL
                                     14                                               )    RULE 16-4
                                          Corona Seeds, Inc., et al.                  )
                                     15                                               )
                                                                       Defendants.    )    Complaint Served: December 21, 2017
                                     16                                               )    Trial Date: April 28, 2020
                                                                                      )
                                     17                                               )
                                                                                      )    Judge: Hon. Dolly M. Gee
                                     18                                               )    Magistrate: Hon. Louise LaMothe
                                                                                      )
                                     19                                               )
                                     20         Defendant Crites Seed, Inc. (hereinafter “Crites”) submits the following
                                     21   Memorandum of Contentions of Fact and Law, pursuant to Local Rule 16-4.
                                     22   I.    INTRODUCTION
                                     23         The tort causes of action asserted against Crites in the captioned matter arise
                                     24   out of a dispute over sugar snap pea seeds grown, cleaned, and stored, at Crites’
                                     25   direction, at its facility in Washington State. A portion of these seeds, a sugar snap
                                     26   variety known as “Sapphire,” were sold by Crites to its co-defendant, Corona
                                     27   Seeds, Inc. (hereinafter “Corona”) early in 2016. The Sapphire seeds Crites sold to
                                     28   Corona were not manufactured by Crites for any particular customer; they were

                                                                                     -1-
                                           DEFENDANT CRITES SEED, INC.’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                   Case 2:17-cv-08220-DMG-SK Document 101 Filed 03/10/20 Page 2 of 11 Page ID #:2407



                                      1   simply a part of Crites’ existing inventory in 2016. Crites did not exercise control
                                      2   over where the Sapphire seeds went, or where they were ultimately planted, once
                                      3   they left Crites’ facility on their way to Corona.
                                      4         In fact, the seeds were purchased by Corona in order to fulfill Corona’s
                                      5   contracts with two agricultural concerns located in Peru: plaintiffs Agricola
                                      6   Cuyuma SA (hereinafter “Cuyuma”) and Agricola Vinasol SAC (hereinafter
                                      7   “AVSA”). Cuyuma and AVSA had ordered Sapphire pea seeds from Corona early
                                      8   in 2016 for use during their 2016 planting season. Evidence introduced at trial will
                                      9   demonstrate that the contracts between Corona, on the one hand, and Cuyuma and
                                     10   AVSA, on the other, are the only contractual relationships at issue in this case.
                                     11   There has never been a contractual relationship between Crites and either Cuyuma
Gordon Rees Scully Mansukhani, LLP




                                     12   or AVSA; in fact, there is no evidence that Crites was aware of the existence of
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   Cuyuma and/or AVSA prior to 2016.
                                     14         The Sapphire seeds purchased by plaintiffs made their way to plaintiffs’
                                     15   leased farmland over the course of several months. Evidence introduced at trial
                                     16   will demonstrate that Crites had no control over the transportation arrangements
                                     17   made with respect to the seeds; some of the seeds were transported by ocean
                                     18   freight, and some were shipped by air. Once they reached Peru, the seeds were
                                     19   quarantined as required by Peruvian law, and checked for pathogens; the seeds
                                     20   were released from quarantine in Peru without issue. After release from
                                     21   quarantine, the seeds were transported by plaintiffs to their leased plots of
                                     22   farmland, which were scattered along the western coast of Peru. There is no
                                     23   evidence in this case that plaintiffs owned the land on which they intended to plant
                                     24   the Sapphire seeds.
                                     25         Evidence introduced at trial will demonstrate that, once plaintiffs received
                                     26   the Sapphire seeds, they did not take the reasonable precaution of engaging in test-
                                     27   planting. Planting a small number of the Sapphire seeds prior to widespread
                                     28   sowing would have been reasonable because: (1) this was a new variety of pea

                                                                                    -2-
                                          DEFENDANT CRITES SEED, INC.’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                   Case 2:17-cv-08220-DMG-SK Document 101 Filed 03/10/20 Page 3 of 11 Page ID #:2408



                                      1   seeds which neither plaintiff had purchased/planted before, and (2) Cuyuma, in
                                      2   particular, had never planted peas of any variety prior to the 2016 growing season.
                                      3   There is evidence that plaintiffs may have treated the Sapphire seeds with various
                                      4   fungicides/other chemicals prior to planting them – Crites had no control over, and
                                      5   no knowledge of, the treatments applied by plaintiffs to the seeds in Peru.
                                      6            After planting, the seeds did not perform as expected by Cuyuma and
                                      7   AVSA; this damage is at the heart of the claims asserted by both plaintiffs. In a
                                      8   very general sense, Cuyuma and AVSA claim that the seeds did not germinate (or
                                      9   sprout) at the rate Cuyuma and AVSA allegedly expected, leading to lower-than-
                                     10   anticipated crop volume.1 Plaintiffs’ claim in this regard is manifestly one of
                                     11   purely economic loss: the seeds did not do what plaintiffs expected them to do,
Gordon Rees Scully Mansukhani, LLP




                                     12   thereby diminishing the value of plaintiffs’ contract with Corona, and depriving
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   plaintiffs of the benefit of their bargain with Corona.
                                     14            The nature of the damages claimed by plaintiffs herein is important because:
                                     15   plaintiffs cannot recover contract damages against Crites, an entity with which it
                                     16   has never had a contractual relationship. Nada Pac. Corp. v. Power Eng’g &
                                     17   Mfg., 73 F.Supp.3d 1206, 1221 (N.D. Calif. 2014). The vast majority of the
                                     18   damages plaintiffs claim in this case are contract damages: pea seeds which did
                                     19   not produce plants of the expected value leading to low crop yields, costs
                                     20   associated with obtaining replacement pea seeds when the Sapphire seeds failed to
                                     21   sprout as anticipated, costs associated with the additional labor required to re-plant
                                     22   fields with replacement seed, lost profits as the result of the forgoing, and lost
                                     23   contracts resulting from plaintiffs’ inability to fill their customers’ orders. Id. at
                                     24   pp. 1221 – 1222.
                                     25   ///
                                     26
                                          1
                                            While Crites anticipates that plaintiffs will devote a good amount of their time and energy at trial to germination
                                     27   rates recorded with respect to the Sapphire seeds sold by Crites to Corona, any and all evidence introduced on this
                                          topic is utterly irrelevant to plaintiffs’ claims with respect to Crites. Germination rates have nothing to do with the
                                     28   “infection” plaintiffs claim the Sapphire seeds carried from Washington to Peru; testing seeds for their germination
                                          rate reveals nothing about whether or not the seeds carry any alleged pathogen.

                                                                                                    -3-
                                              DEFENDANT CRITES SEED, INC.’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                   Case 2:17-cv-08220-DMG-SK Document 101 Filed 03/10/20 Page 4 of 11 Page ID #:2409



                                      1            Plaintiffs, aware that their relationship with Crites is both distant and non-
                                      2   contractual, alleged only tort claims against Crites: negligence and strict products
                                      3   liability. But, under California law, plaintiffs cannot recover contract damages via
                                      4   claims that sound purely in tort. Agricola Baja Best v. Harris Moran Seed Co., 44
                                      5   F.Supp.3d 974, 986 – 987 (S.D. Calif. 2014). Plaintiffs attempt to evade the
                                      6   economic loss rule by alleging that the Sapphire seeds somehow carried bacteria,
                                      7   fungi, and other pathogens all the way from Crites’ facility in Washington to
                                      8   plaintiffs’ leased farmland in Peru, and “infected” adjacent plots of non-Sapphire
                                      9   plants2, to the detriment of those plants. This allegation of damage to property
                                     10   other than the Sapphire seeds themselves, while sufficient to permit plaintiffs to
                                     11   proceed with their tort claims against Crites, will be shown to be unsupported by
Gordon Rees Scully Mansukhani, LLP




                                     12   the evidence introduced at trial. In addition, allegation of damage to property other
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   than the product at issue in plaintiffs’ tort claims against Crites does not somehow
                                     14   permit plaintiffs to re-graft their contract damages to said tort claims.
                                     15   II.      THE PARTIES’ CLAIMS AND DEFENSES [L.R. 16- 4.1]
                                     16            A.       Summary of Plaintiffs’ Claims and Elements Required to
                                                            Establish Plaintiffs’ Claims [L.R. 16 – 4.1(a) and (b)]
                                     17
                                     18            In their Third Amended Complaint, both Cuyuma and AVSA allege two
                                     19   identically-pleaded causes of action against Crites, for (1) Strict Products Liability
                                     20   and (2) Negligence.
                                     21            Claim 1: Strict Products Liability
                                     22            Summary: Plaintiffs claim that the Sapphire pea seeds they purchased from
                                     23   Corona were defectively manufactured, in that they (a) were contaminated with
                                     24   bacteria and/or fungi, and (b) had a germination rate lower than 87%.
                                     25            Elements: Plaintiffs have the burden of proving that:
                                     26            1.       Crites manufactured, distributed, or sold the Sapphire pea seeds;
                                     27
                                          2
                                     28    Plaintiffs have claimed at various times that the adjacent plots of land themselves were “infected” by the Sapphire
                                          seed, but there is no evidence that plaintiffs owned any of the land involved in the 2016 growing season.

                                                                                                  -4-
                                              DEFENDANT CRITES SEED, INC.’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                   Case 2:17-cv-08220-DMG-SK Document 101 Filed 03/10/20 Page 5 of 11 Page ID #:2410



                                      1         2.     The seeds contained a manufacturing defect when they left Crites’
                                      2                possession;
                                      3         3.     Plaintiffs’ property other than the Sapphire pea seeds themselves was
                                      4   physically harmed; and
                                      5         4.     The seeds’ defect was a substantial factor in causing harm to
                                      6   Plaintiffs’ other property.
                                      7         Source:
                                      8               CACI 1201
                                      9
                                                      Nada Pacific Corp. v. Power Eng’g & Mfg., 73 F.Supp.3d 1206, 1221
                                     10                – 1223 (N.D. Calif. 2014)
                                     11               Agricola Baja Best v. Harris Moran Seed Co., 44 F.Supp.3d 974, 986
Gordon Rees Scully Mansukhani, LLP




                                                       – 988 (S.D. Calif. 2014)
                                     12
   101 W. Broadway, Suite 2000




                                                      Livermore Amador Valley Wastewater Management Agency v.
       San Diego, CA 92101




                                     13                Northwest Pipe & Casting Co., 915 F.Supp. 1066, 1069 – 1074 (N.D.
                                                       Calif. 1995)
                                     14
                                                      City of San Diego v. Amoco Chem. Co., 1999 U.S. Dist. LEXIS 24184
                                     15                *, 3 – 8 (S.D. Calif. 1999)
                                     16
                                     17         Claim 2: Negligence
                                     18         Summary: Plaintiffs claim that Crites was negligent in the manufacture of
                                     19   the Sapphire pea seeds, causing them to become contaminated with bacteria and/or
                                     20   fungi, and also causing them to have a low germination rate.
                                     21         Elements: Plaintiffs have the burden of proving that:
                                     22         1.     Crites was negligent in its manufacture of the pea seeds;
                                     23         2.     Plaintiffs’ property other than the Sapphire pea seeds themselves was
                                     24   physically harmed; and
                                     25         3.     Crites’ negligence was a substantial factor in causing harm to
                                     26   Plaintiffs’ other property.
                                     27         Sources:
                                     28               CACI 400

                                                                                  -5-
                                          DEFENDANT CRITES SEED, INC.’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                   Case 2:17-cv-08220-DMG-SK Document 101 Filed 03/10/20 Page 6 of 11 Page ID #:2411



                                      1
                                                      Nada Pacific Corp. v. Power Eng’g & Mfg., 73 F.Supp.3d 1206, 1221
                                      2                – 1223 (N.D. Calif. 2014)
                                      3               Agricola Baja Best v. Harris Moran Seed Co., 44 F.Supp.3d 974, 986
                                                       – 988 (S.D. Calif. 2014)
                                      4
                                                      Livermore Amador Valley Wastewater Management Agency v.
                                      5                Northwest Pipe & Casting Co., 915 F.Supp. 1066, 1069 – 1074 (N.D.
                                                       Calif. 1995)
                                      6
                                                      City of San Diego v. Amoco Chem. Co., 1999 U.S. Dist. LEXIS 24184
                                      7                *, 3 – 8 (S.D. Calif. 1999)
                                      8
                                                As to Both Claims: Damages (Economic Loss Rule)
                                      9
                                                Summary: Pursuant to the economic loss rule, plaintiffs must prove that
                                     10
                                          they sustained damage to property they owned other than the product at issue (the
                                     11
Gordon Rees Scully Mansukhani, LLP




                                          Sapphire pea seeds and the pea plants which grew from them), in order to recover
                                     12
   101 W. Broadway, Suite 2000




                                          on their tort claims against Crites. Plaintiffs cannot recover in tort for injuries
       San Diego, CA 92101




                                     13
                                          which fall solely within the category of “economic loss” – damages for diminished
                                     14
                                          value of the product at issue, costs of repair/replacement, lost profits, etc.
                                     15
                                                Elements: Plaintiffs have the burden of proving that:
                                     16
                                                1.     Property they owned, other than the Sapphire pea seeds and the plants
                                     17
                                                       which grew from them, was physically damaged by the Sapphire pea
                                     18
                                                       seeds.
                                     19
                                                Sources:
                                     20
                                     21               Nada Pacific Corp. v. Power Eng’g & Mfg., 73 F.Supp.3d 1206, 1221
                                                       – 1223 (N.D. Calif. 2014)
                                     22
                                                      Agricola Baja Best v. Harris Moran Seed Co., 44 F.Supp.3d 974, 986
                                     23                – 988 (S.D. Calif. 2014)
                                     24               Livermore Amador Valley Wastewater Management Agency v.
                                                       Northwest Pipe & Casting Co., 915 F.Supp. 1066, 1069 – 1074 (N.D.
                                     25                Calif. 1995)
                                     26               City of San Diego v. Amoco Chem. Co., 1999 U.S. Dist. LEXIS 24184
                                                       *, 3 – 8 (S.D. Calif. 1999)
                                     27
                                     28   ///

                                                                                    -6-
                                          DEFENDANT CRITES SEED, INC.’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                   Case 2:17-cv-08220-DMG-SK Document 101 Filed 03/10/20 Page 7 of 11 Page ID #:2412



                                      1          B.       Brief Description of Key Evidence in Opposition to Plaintiffs’
                                                          Claims [L.R. 16 – 14.1(c)]
                                      2
                                      3          As Crites understands it, plaintiffs intend to argue that the Sapphire pea
                                      4   seeds in question were contaminated with pathogens (fungi and bacteria) prior to
                                      5   their departure from Washington state, which spread to non-Sapphire plants that
                                      6   were growing in farm plots adjacent to those in which plaintiffs had planted the
                                      7   Sapphire pea seeds. In opposition to this claim, Crites will introduce the testimony
                                      8   of its expert witnesses (Steve Koike, Dale Rush, and David Kelley). Crites’
                                      9   experts will testify that the pathogens purportedly identified, post-harvest, on the
                                     10   Sapphire seeds/plants were:
                                     11                Endemic to Peru;
Gordon Rees Scully Mansukhani, LLP




                                     12                Not associated with living, organic matter;
   101 W. Broadway, Suite 2000




                                                       Not deleterious to pea seeds themselves, but potentially problematic
       San Diego, CA 92101




                                     13
                                     14                   with sprouted plants when sub-standard farming practices are
                                     15                   employed;
                                     16                Not pathogenic with respect to pea seed varieties; and/or
                                     17                Typically found in soil or water used to irrigate farmland, and not
                                     18                   carried on the surface of pea seeds.
                                     19          In addition, Crites’ expert witnesses will testify that the post-harvest testing
                                     20   conducted at plaintiffs’ direction (a) failed to conform to international testing
                                     21   standards, (b) utilized methodologies which were not designed to identify pea seed
                                     22   pathogens present pre-planting, and/or (c) failed to control for conditions extant
                                     23   during the transportation, storage, and planting of the pea seeds after they left
                                     24   Crites’ control. Crites’ economic expert, Ann McDermott will testify that, based
                                     25   on harvest records plaintiffs produced, no evidence exists suggesting harvests from
                                     26   fields adjacent to those planted with Sapphire pea seeds were impacted in any way
                                     27   by that fact.
                                     28   ///

                                                                                      -7-
                                          DEFENDANT CRITES SEED, INC.’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                   Case 2:17-cv-08220-DMG-SK Document 101 Filed 03/10/20 Page 8 of 11 Page ID #:2413



                                      1         Finally, Crites’ experts will testify that germination rates have nothing to do
                                      2   with plaintiffs’ claims regarding the alleged impact of seed-borne pathogens on
                                      3   plants grown in fields not planted with Sapphire seeds. Thus, any and all evidence
                                      4   introduced with respect to germination rates which failed to meet plaintiffs’
                                      5   expectations is irrelevant to plaintiffs’ claims with respect to damage allegedly
                                      6   done to plaintiffs’ property other than the Sapphire pea seeds themselves, and, by
                                      7   extension, irrelevant to the only categories of damage plaintiffs are entitled to
                                      8   pursue as against Crites: recovery for physical damage done to property owned by
                                      9   plaintiffs other than the pea seeds and the plants which sprouted from them.
                                     10         C.     Summary of Crites’ Affirmative Defenses and Elements [L.R.
                                                       16—4.1(d) and (e)]
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12         Affirmative Defense 1: Comparative Fault
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13         Summary: Plaintiffs’ recovery under their negligence and strict products
                                     14   liability claims must be reduced in proportion to their comparative fault.
                                     15         Elements: Crites has the burden of proving that:
                                     16         1.     Plaintiffs were negligent; and
                                     17         2.     Plaintiffs’ negligence was a substantial factor in causing their harm.
                                     18         Source:
                                     19               CACI 405
                                     20         Affirmative Defense 2: Misuse or Abuse of the Product
                                     21         Summary: Upon taking possession of the Sapphire pea seeds in Peru,
                                     22   plaintiffs treated the seeds inappropriately, and this inappropriate treatment is the
                                     23   sole cause of plaintiffs’ claimed damage.
                                     24         Elements: Crites has the burden of proving that:
                                     25         1.     The seeds were misused and/or modified after they left Crites’
                                     26   possession, and
                                     27   ///
                                     28   ///

                                                                                    -8-
                                          DEFENDANT CRITES SEED, INC.’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                   Case 2:17-cv-08220-DMG-SK Document 101 Filed 03/10/20 Page 9 of 11 Page ID #:2414



                                      1         2.     The misuse and/or modification of the seeds was so highly
                                      2   extraordinary that it was not reasonably foreseeable to Crites, and therefore should
                                      3   be considered as the sole cause of plaintiffs’ harm.
                                      4         Source: CACI 1245
                                      5         D.     Brief Description of Key Evidence In Support of Crites’
                                                       Affirmative Defenses [L.R. 16-4.1 (f)]
                                      6
                                      7         Crites will introduce evidence that neither Cuyuma nor AVSA test-planted
                                      8   the Sapphire pea seeds once they took delivery of them in Peru. Cuyuma, in
                                      9   particular, should have done so, given that it had never grown sugar snap peas
                                     10   prior to 2016. Both Cuyuma and AVSA knew that they would be planting
                                     11   Sapphire variety pea seeds for the first time in 2016; both knew the soil and water
Gordon Rees Scully Mansukhani, LLP




                                     12   conditions into which they would be introducing a new-to-them sugar snap pea
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   variety. Plaintiffs’ failure to confirm that the Sapphire pea seeds would perform as
                                     14   they expected prior to investing their money with Corona was negligent, and
                                     15   should decrease their recovery, if any, from Crites. In addition, Crites will
                                     16   introduce evidence that both plaintiffs failed to inspect, thoroughly, the condition
                                     17   of the soil and water used in their respective farming operations in 2016, and their
                                     18   failure to do so was more likely than not the cause of any damage they incurred as
                                     19   the result of the 2016 growing season.
                                     20          Crites will also introduce evidence that Cuyuma and AVSA treated the
                                     21   Sapphire pea seeds with chemicals after taking receipt of the seeds in Peru. These
                                     22   additional chemical treatments (whether for the purpose of killing pathogens on the
                                     23   seeds, or for the purpose of increasing crop yield) were not foreseeable to Crites,
                                     24   which had never sold seeds to either plaintiff prior to 2016. This misuse of the
                                     25   Sapphire pea seeds was more likely than not the cause of plaintiffs’ claimed
                                     26   damage as the result of the 2016 growing season.
                                     27   ///
                                     28   ///

                                                                                   -9-
                                          DEFENDANT CRITES SEED, INC.’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
               Case 2:17-cv-08220-DMG-SK Document 101 Filed 03/10/20 Page 10 of 11 Page ID #:2415



                                      1   III.   ANTICIPATED EVIDENTIARY ISSUES [L.R. 16-4.1(h)]
                                      2          No evidentiary issues are anticipated as of the date of filing of this
                                      3   Memorandum.
                                      4   IV.    ISSUES OF LAW [L.R. 16-4.1(i)]
                                      5          There are no outstanding issues of law at this time.
                                      6   V.     BIFURCATION OF ISSUES [L.R. 16-4.3]
                                      7          Crites does not request bifurcation of issues at this time.
                                      8   VI.    JURY TRIAL [L.R. 16-4.4]
                                      9          Crites timely filed a request for a jury trial.
                                     10   VII. ATTORNEYS’ FEES [L.R. 16-4.5]
                                     11          There are no grounds for an award of attorneys’ fees in this matter.
Gordon Rees Scully Mansukhani, LLP




                                     12   VIII. ABANDONMENT OF ISSUES [L.R. 16-4.6]
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13          Crites withdraws the following Affirmative Defenses:
                                     14          1.     Second Affirmative Defense: Third Party Negligence
                                     15          2.     Third Affirmative Defense: Alteration of the Product
                                     16          3.     Fourth Affirmative Defense: Mitigation of Damages
                                     17          4.     Sixth Affirmative Defense: UCC §2515 – Destruction of Evidence
                                     18          5.     Seventh Affirmative Defense: Failure to Inspect
                                     19          6.     Eighth Affirmative Defense: Waiver of Nonconformance
                                     20          7.     Ninth Affirmative Defense: Limitation of Remedies
                                     21          8.     Tenth Affirmative Defense: Learned Intermediary
                                     22   Dated: March 10, 2020                    GORDON REES SCULLY
                                     23                                            MANSUKHANI, LLP
                                     24                                            By:    /s/ J. Todd Konold
                                     25                                                  Jason F. Meyer
                                                                                         J. Todd Konold
                                     26                                                  Lisa G. Taylor
                                     27                                                  Attorneys for Defendant,
                                                                                         CRITES SEED, INC.
                                     28

                                                                                     -10-
                                          DEFENDANT CRITES SEED, INC.’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
Case 2:17-cv-08220-DMG-SK Document 101 Filed 03/10/20 Page 11 of 11 Page ID #:2416



                               I.   CERTIFICATE OF SERVICE
 1
                 I am a resident of the State of California, over the age of eighteen years, and
 2
     not a party to the within action. My business address is: Gordon Rees Scully
 3
     Mansukhani, LLP, 101 W. Broadway, Suite 2000, San Diego, CA 92101, my electronic
 4
     mail address is crogers@grsm.com. On March 10, 2020, I served the foregoing
 5
     document(s) as follows:
 6
                 DEFENDANT CRITES SEED, INC.’S MEMORANDUM OF
 7               CONTENTIONS OF FACT AND LAW PURSUANT TO LOCAL
                 RULE 16-4
 8
 9    BY ELECTRONIC SERVICE THROUGH THE CM/ECF SYSTEM
        which automatically generates a Notice of Electronic Filing at the time said
        document is filed to all CM/ECF Users who have appeared in this case.
10      Service with this NEF constitutes service pursuant to FRCP 5(b)(E).
11
12         I declare under penalty of perjury under the laws of the United States of America
13   that I am employed in the office of a member of the Bar of this Court at whose direction
14   the service was made.
15         Executed on March 10, 2020, at San Diego, California.
16
17                                                Coral M. Rogers
18
19
20
21
22
23
24
25
26
27
28
                                                -11-
         DEFENDANT CRITES SEED, INC.’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
